

114 S1619 PCS: Department of Homeland Security Appropriations Act, 2016
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 122114th CONGRESS1st SessionS. 1619[Report No. 114–68]IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Hoeven, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Department of Homeland Security for the fiscal year ending September
 30, 2016, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2016, and for other purposes, namely:IDepartmental management and
	 operationsOffice of the secretary and executive
 managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $133,362,000: Provided, That not to exceed $45,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That, not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate the comprehensive plan for implementation of the biometric entry and exit data system as required under this heading in Public Law 114–4 and a report on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided further, That the report on visa overstay data shall also include—(1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and(2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis:Provided further, That, of the funds provided under this heading, $13,000,000 shall be withheld from obligation for
			 the Office of the Secretary and Executive Management until both the
 comprehensive plan and the report are submitted.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $184,465,000, of which not to exceed $2,250 shall be for official reception and representation expenses: Provided, That, of the total amount made available under this heading, $2,931,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $7,778,000 shall remain available until September 30, 2017, for the Human Resources Information Technology program: Provided further, That the Under Secretary for Management shall include in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $53,420,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454).Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Departmentwide technology investments, $304,479,000; of which $104,790,000 shall be available for salaries and expenses; and of which $199,689,000, to remain available until September 30, 2017, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security.Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $263,467,000; of which not to exceed $3,825 shall be for official reception and representation expenses; of which not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings; and of which $109,639,000 shall remain available until September 30, 2017.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $134,488,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.IISecurity, enforcement, and investigationsU.S. customs and border protectionSalaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,779,325,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That, of the amounts made available under this heading for Inspection and Detection Technology Investments, $18,500,000 shall remain available until September 30, 2018: Provided further, That, for fiscal year 2016, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year.Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $854,029,000; of which $463,059,000 shall remain available until September 30, 2018; and of which not less than $151,062,000 shall be for the development of the Automated Commercial Environment.Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $373,461,000, to remain available until September 30, 2017.Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, the Air and Marine Operations Center, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $754,614,000; of which $303,445,000 shall be available for salaries and expenses; and of which $451,169,000 shall remain available until September 30, 2018: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2016 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan of the air and marine program required under the heading Air and Marine Interdiction, Operations, and Maintenance in Public Law 112–74.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $313,500,000, to remain available until September 30, 2020. U.S. Immigration and customs enforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,762,494,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); of which not to exceed $40,000,000, to remain available until September 30, 2018, is for maintenance, construction, and lease hold improvements at owned and leased facilities; and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That, of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That, of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2016: Provided further, That, of the total amount provided, not less than $3,201,977,000 is for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided further, That, of the amount provided for Custody Operations in the previous proviso, $45,000,000 shall remain available until September 30, 2020: Provided further, That, of the total amount provided for the Visa Security Program, $13,300,000 shall remain available until September 30, 2017: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal.Automation modernizationFor expenses of immigration and customs enforcement automated systems, $53,000,000, to remain available until September 30, 2018.Transportation security administrationAviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,582,528,000, to remain available until September 30, 2017; of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,452,528,000: Provided further, That the funds deposited pursuant to section 515 of Public Law 108–334 that are currently unavailable for obligation are hereby permanently cancelled: Provided further, That, notwithstanding section 44923 of title 49, United States Code, for fiscal year 2016, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That, notwithstanding any other provision of law, for the current fiscal year and each fiscal year hereafter, mobile explosives detection systems purchased and deployed using funds made available under this heading may be moved and redeployed to meet evolving passenger and baggage screening security priorities at airports: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 43,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That, not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on—(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier;(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and(3)labor savings from the deployment of improved technologies for passenger and baggage screening, including high-speed baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities:Provided further, That the Administrator of the Transportation Security Administration
shall submit to the Committees on Appropriations of the Senate and the
House of Representatives, a semiannual report updating information on a strategy
to increase the number of air passengers eligible for expedited screening as specified under this
			 heading in Public Law 114–4: Provided further, That Members of the United States House of Representatives
and United States Senate, including the leadership; the heads of Federal agencies
and commissions, including the Secretary, Deputy Secretary, Under Secretaries,
and Assistant Secretaries of the Department of Homeland Security; the United States
Attorney General, Deputy Attorney General, Assistant Attorneys General, and the
United States Attorneys; and senior members of the Executive Office of the President,
including the Director of the Office of Management and Budget, shall not be exempt
from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $122,728,000, to remain available until September 30, 2017.Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting activities, $225,315,000, to remain available until September 30, 2017.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $918,867,000, to remain available until September 30, 2017.United States Coast guardOperating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; purchase or lease of other equipment (at a unit cost of no more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,996,365,000, of which $500,002,000 shall be for defense-related activities, of which $160,002,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $30,600 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That, to the extent fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, then personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114: Provided further, That, of the funds provided under this heading, $85,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2017–2021, as specified under the heading Coast Guard, Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from Military Pay and Allowances in according with subsections (a), (b), and (c) of section 503.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,221,000, to remain available until September 30, 2020.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $110,614,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,573,269,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts, to remain available until September 30, 2020 (except as subsequently specified), shall be available as follows: $1,069,900,000 to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $200,000,000 to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $65,100,000 for other acquisition programs; $121,400,000 for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $116,869,000, to remain available until September 30, 2016, for personnel compensation and benefits and related costs: Provided, That, of the funds provided by this Act, not less than $640,000,000 shall be immediately available and allotted to contract for the production of the ninth National Security Cutter notwithstanding the availability of funds for postproduction costs: Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset—(1)the proposed appropriations included in that budget;(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations;(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition programs baseline or project completion, whichever is earlier;(4)an estimated completion date at the projected funding levels; and(5)a current acquisition program baseline for each capital asset, as applicable, that—(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs;(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details—(i)quantities planned for each fiscal year; and(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics;(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable;(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps;(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset;(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize:Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years
			 capital investment plan are consistent, to the maximum extent practicable,
			 with proposed appropriations necessary to support the programs, projects,
			 and activities of the Coast Guard in the President's budget proposal for
			 fiscal year 2017, submitted pursuant to section 1105(a) of title 31,
			 United States Code: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be
			 identified and justified: Provided further, That the Director of the Office of Management and Budget shall not delay the submission of the
			 capital investment plan referred to by the preceding provisos: Provided further, That the Director of the Office of Management and Budget shall have no more than a single period
			 of 10 consecutive business days to review the capital investment plan
			 prior to submission: Provided further, That the Secretary of Homeland Security shall notify the Committees on Appropriations of the
			 Senate and the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on
			 Transportation and Infrastructure of the House of Representatives one day
			 after the capital investment plan is submitted to the Office of Management
			 and Budget for review and the Director of the Office of Management and
			 Budget shall notify the Committees on Appropriations of the Senate and the
			 House of Representatives, the Committee on Commerce, Science, and
			 Transportation of the Senate, and the Committee on Transportation and
			 Infrastructure of the House of Representatives when such review is
 completed.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $18,019,000, to remain available until September 30, 2018, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,604,000,000, to remain available until expended.United states secret serviceSalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,837,165,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2017; and of which not less than $10,000,000 shall be for activities related to training in electronics crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2017: Provided further, That, of the amounts made available under this heading for security improvements at the White House complex, $8,200,000 shall remain available until September 30, 2017: Provided further, That $4,500,000 for National Special Security Events shall remain available until expended: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: Provided further, That, for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of Persons and Facilities and Domestic Field Operations.Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $86,974,000; of which $26,432,000, to remain available until September 30, 2020, shall be for acquisition, construction, improvement, and maintenance of the James J. Rowley Training Center; and of which $60,542,000, to remain available until September 30, 2018, shall be for Information Integration and Technology Transformation program execution.IIIProtection, preparedness, response, and recoveryNational protection and programs directorateManagement and administrationFor the management and administration of the National Protection and Programs Directorate, and support for operations and information technology, $57,971,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses: Provided further, That the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, shall be detailed by office, and by program, project, and activity level, for the National Protection and Programs Directorate.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,297,000,000, of which $271,363,000 shall remain available until September 30, 2017.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $283,265,000: Provided, That, of the total amount made available under this heading, $159,054,000 shall remain available until September 30, 2018.Office of health affairsFor necessary expenses of the Office of Health Affairs, $122,924,000; of which $25,865,000 is for salaries and expenses and $83,278,000 is for BioWatch operations: Provided, That, of the amount made available under this heading, $13,781,000 shall remain available until September 30, 2017, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection.Federal emergency management agencySalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $928,806,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That, of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: Provided further, That, of the total amount made available under this heading, $27,500,000 shall remain available until September 30, 2017, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: Provided further, That, of the total amount made available, $3,422,000 shall be for the Office of National Capital Region Coordination: Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan including results to date, plans for the program, and a list of projects with associated funding provided from prior appropriations and provided by this Act for automated systems.State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows:(1)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That, notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2016, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $25,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.(3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $10,000,000 shall be for Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.(5)$233,000,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers:Provided, That, for grants under paragraphs (1) through (4), applications for grants shall be made
			 available
			 to eligible applicants not later than 60 days after the date of enactment
			 of this Act, that eligible applicants shall submit applications not later
			 than 80 days after the grant announcement, and the Administrator of the
			 Federal Emergency Management Agency shall act within 65 days after the
			 receipt of an application: Provided further, That, notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C.
			 609(a)(11)) or any other provision of law, a grantee may not use more than
			 5 percent of the amount of a grant made available under this heading for
			 expenses directly related to administration of the grant: Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not
			 considered construction of a building or other physical facility: Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the
			 Secretary of Homeland Security: Provided further, That, notwithstanding section 509 of this Act, the Administrator of the Federal Emergency
			 Management Agency may use the funds provided in paragraph (5) to acquire
			 real property for the purpose of establishing or appropriately extending
			 the security buffer zones around Federal Emergency Management Agency
 training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $680,000,000, to remain available until September 30, 2017, of which $340,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a).Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2016, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2016, and remain available until expended.United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,374,693,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a semiannual report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports—(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code—(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year;(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;(C)the amount of obligations for non-catastrophic events for the budget year;(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond;(F)the amount of previously obligated funds that will be recovered for the budget year;(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; and(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); and(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month and shall be published by the Administrator on the Agency's Web site not later than the fifth day of each month—(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made;(B)a table of disaster relief activity delineated by month, including—(i)the beginning and ending balances;(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;(iii)the obligations for catastrophic events delineated by event and by State; and(iv)the amount of previously obligated funds that are recovered;(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event;(D)in addition, for a disaster declaration related to Hurricane Sandy, the cost of the following categories of spending: public assistance, individual assistance, mitigation, administrative, operations, and any other relevant category (including emergency measures and disaster resources); and(E)the date on which funds appropriated will be exhausted:Provided further, That the Administrator shall publish on the Agency's Web site not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That, for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 5 days after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency's Web site the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That, not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That, of the amount provided under this heading, $6,712,953,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), $190,000,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89, 128 Stat. 1020): $181,198,000, which shall remain available until September 30, 2017, and shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $25,299,000 shall be available for salaries and expenses associated with flood management and flood insurance operations and $155,899,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That, in fiscal year 2016, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of—(1)$133,252,000 for operating expenses;(2)$1,123,000,000 for commissions and taxes of agents;(3)such sums as are necessary for interest on Treasury borrowings; and(4)$175,000,000 which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subsection (e) of section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017):Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42
			 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of
			 1968 shall be deposited in the National Flood Insurance Fund to supplement
			 other amounts specified as available for section 1366 of the National
			 Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section
			 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42
			 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That up to $3,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Act
 of 2014 (42 U.S.C. 4033).National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $100,000,000, to remain available until expended.Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $100,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading: Provided further, That the Administrator of the Federal Emergency Management Agency shall transfer funds appropriated under this heading to Department of Housing and Urban Development, Homeless Assistance Grants: Provided further, That, when funds are transferred pursuant to the previous proviso, notwithstanding the references to the Administrator in 42 U.S.C. 11331 through 11335 and 11341, the Secretary of Housing and Urban Development shall carry out the functions of the Administrator with respect to the Emergency Food and Shelter Program, including with respect to the National Board: Provided further, That the Federal Emergency Management Agency and the Department of Housing and Urban Development shall execute an Interagency Agreement within 60 days of the date of enactment of this Act detailing how the program will be transitioned and ensuring that the program structure continues consistent with current law: Provided further, That the President's budget for fiscal year 2017 submitted pursuant to section 1105(a) of title 31, United States Code, shall include language effectuating the transfer: Provided further, That the Administrator shall be accountable for any amounts obligated from the Federal Emergency Management Agency, Emergency Food and Shelter 70 × 0707 account prior to the date of enactment of this Act until such time as all funds have been expended and all recoveries have been transferred to Department of Housing and Urban Development, Homeless Assistance Grants.IVResearch, development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $119,671,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That, notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.Federal law enforcement training centerSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $219,443,000; of which up to $59,908,000 shall remain available until September 30, 2017, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $7,180 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in division F of Public Law 113–76, is further amended by striking December 31, 2017 and inserting December 31, 2018: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $26,453,000, to remain available until September 30, 2020: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $130,431,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $634,435,000 shall remain available until September 30, 2018.Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $37,518,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $196,000,000, to remain available until September 30, 2018.Systems acquisitionFor necessary expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $86,745,000, to remain available until September 30, 2018.VGeneral provisions(including rescissions of funds)501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.503.(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—(1)creates a new program, project, or activity;(2)eliminates a program, project, office, or activity;(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2016 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that—(1)augments existing programs, projects, or activities;(2)reduces by 10 percent funding for any existing program, project, or activity;(3)reduces by 10 percent the numbers of personnel approved by the Congress; or(4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer.(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2016: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2016 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the Senate and House of Representatives shall be notified of any activity added to or removed from the fund: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter.505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2016, from appropriations for salaries and expenses for fiscal year 2016 in this Act shall remain available through September 30, 2017, in the account and for the purposes for which the appropriations were provided: Provided, That, prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act.506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of an Act authorizing intelligence activities for fiscal year 2016.507.(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to—(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; or(3)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation.(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection.(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.(d)A notification under this section—(1)may not involve funds that are not available for obligation; and(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs.508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.510.(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall hereafter not apply with respect to funds made available in this or any other Act.511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).513.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations of the Department for that month for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation: Provided, That total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively: Provided further, That the report shall specify the number of, and total obligations for, contract employees for each office of the Department.514.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That semiannual reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated.515.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.516.Any funds appropriated to Coast Guard, Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program.517.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).518.(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2016, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2016.(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2017.519.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.520.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—(1)in subsection (a), by striking Until September 30, 2015, and inserting Until September 30, 2016,; and(2)in subsection (c)(1), by striking September 30, 2015, and inserting September 30, 2016,.521.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance).522.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b).523.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).524.None of the funds in this Act shall be used to reduce the United States Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.525.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers.526.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.527.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center.528.(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster.(b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security.(c)In this section—(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).529.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.530.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—(1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.531.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.532.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).533.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act.534.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.535.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance.536.(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2016 for the purpose of providing an immigrant integration grants program.(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence.537.For an additional amount for the Office of the Under Secretary for Management, $212,303,000, to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the department headquarters consolidation project and associated mission support consolidation: Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of the Act detailing the allocation of these funds.538.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.539.(a)For an additional amount for financial systems modernization, $36,113,000 to remain available until September 30, 2017.(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act.(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer.540.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer.541.The Commissioner of U.S. Customs and Border Protection and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall, with respect to fiscal years 2016, 2017, 2018, and 2019, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the heading U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74); under the heading U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title; and by section 568 of such Act.542.The Secretary of Homeland Security shall ensure enforcement of all immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).543.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.544.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.545.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress.546.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement.547.Section 559(e)(3)(D) of Public Law 113–76 is amended by striking five pilots per year and inserting 10 pilots per year.548.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.549.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.550.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.551.With the exception of countries with preclearance facilities in service prior to 2013, none of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless: (1) the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; (2) U.S. passenger air carriers are not precluded from operating at existing preclearance locations; and (3) a U.S. passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations.552.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a).553.(a)In generalBeginning on the date of the enactment of this Act, the Secretary shall not—(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or(2)conduct any study relating to the imposition of a border crossing fee.(b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.554.(a)Deposits of payments pending amendment of regulationNotwithstanding the provisions of the Continued Dumping and Subsidy Offset Act, 19 U.S.C. 1675c (2000), repealed by section 7601(a) of subtitle F of title VII of Public Law 109–171, 120 Stat. 4, 154 (Feb. 8, 2006) as amended by section 822(2)(A) of Public Law 111–291 and section 504 of Public Law 111–312 (Dec 17, 2010) (collectively, the CDSOA), none of the funds appropriated in this or previous appropriations Acts or otherwise made available to the Department of Homeland Security may be used to deposit any payment tendered by a surety under, or in connection with, a customs bond on an entry for which the duties and 19 U.S.C. 1677g interest are subject to distribution under the CDSOA into any account in the Department of the Treasury other than an unavailable receipt account (020–5688.003) related to the Continued Dumping and Subsidy Offset account (020 × 5688) until the Commissioner of U.S. Customs and Border Protection completes the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations: Provided, That the payment referenced in the previous proviso is limited to a payment pursuant to a court ordered award or judgment entered as a result of a lawsuit that was filed by the Government against the surety from whom payment was obtained if that lawsuit was for the purpose of collecting duties or interest owed on that particular entry, or a settlement of any such lawsuit between the Government and the surety that was executed after the time that the lawsuit was filed by the Government: Provided further, That once the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, is complete, funds subject to CDSOA distribution shall then be transferred into the Antidumping and Countervailing Duties, Continued Dumping and Subsidy Offset receipt account (020 × 5688.001) for distribution in accordance with the provisions of the CDSOA and shall be allocated between principal and interest in accordance with the amended section 24.3a(c)(4) of title 19, Code of Federal Regulations, and not in accordance with the provision of section 24.3a(c)(4) of title 19, Code of Federal Regulations, that was in effect at the time that the payment was made to the Government: Provided further, That the funds that are not subject to CDSOA distribution shall be transferred into other accounts as otherwise provided by law: Provided further, That authority to enforce compliance with this section is vested exclusively in Congress and nothing in this section is intended to, or does, create a private right of action against the Government.(b)Authority to amend regulationFor this fiscal year and hereafter, notwithstanding 6 U.S.C. 212 and Treasury Department Order No. 100–16, 1(a)(i), the Commissioner of U.S. Customs and Border Protection is hereby granted authority to approve amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, to amend the order in which a payment is allocated between principal and interest for only those payments described in subsection (a): Provided, That the authority provided to the Commissioner by this section includes the authority to allocate a payment, as defined above, between the forms of interest a surety owes, including interest pursuant to 19 U.S.C. 1677g, sections 580 and 1505 of title 19, Code of Federal Regulations, and Federal common law or equitable principles.555.Of the unobligated balance available to Federal Emergency Management Agency, Disaster Relief Fund, $1,025,062,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.556.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42) fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.557.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on the Department of Homeland Security that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act.558.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available, including any funds or fees collected or otherwise made available for expenditure, by this or any other Act of this or any other fiscal year may be used to implement, administer, carry-out, or enforce Executive Order 13690 (80 Fed. Reg. 6425; relating to the Federal Flood Risk Management Standard) or the amendments made by such Order.559.Notwithstanding the limitations as to threshold, time, and condition of section 503 of this Act, the Secretary may propose to reprogram or transfer to the Coast Guard for the Offshore Patrol Cutter Project: (1) discretionary appropriations made available by this Act, to remain available until September 30, 2017, and (2) the unobligated balances of discretionary appropriations made available by prior Department of Homeland Security Appropriations Acts: Provided, That any amounts proposed for reprogramming or transfer under this section shall not be available for obligation until the Committees on Appropriations of the Senate and the House of Representatives approve of such reprogramming or transfer: Provided further, That this section shall not apply to amounts that were (1) classified as being in the revised security category, as defined under section 250(c)(4)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended (BBEDCA); (2) designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or BBEDCA; or (3) designated as being for disaster relief pursuant to section 251(b)(2)(D) of BBEDCA.560.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes—(1)the number of full-time equivalent employee positions affected by such change;(2)funding required for such change for the current year and through the Future Years Homeland Security Program;(3)justification for such change; and(4)an analysis of compensation alternatives to such change that were considered by the Department.561.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises homeland or national security; or(2)the report contains proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days except as otherwise specified in law.562.Of amounts transferred to the Disaster Assistance Direct Loan Program pursuant to the Community Disaster Loan Act of 2005 (Public Law 109–88), $27,338,101 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.563.The Administrator of the Federal Emergency Management Agency shall transfer $56,872,752 in unobligated balances made available for the appropriations account for Federal Emergency Management Agency, Disaster Assistance Direct Loan Program Account by section 4502 of Public Law 110–28 to the appropriations account for Federal Emergency Management Agency, Disaster Relief Fund: Provided, That amounts transferred to such account under this section shall be available for any authorized purpose of such account: Provided further, That amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress.564.None of the funds made available by this Act may be obligated or expended to sustain domestic prosecutions based on any charge related to the Arms Trade Treaty, or to implement the Treaty, until the Senate approves a resolution of ratification for the Treaty and the Senate and the House of Representatives adopt implementing legislation for the Treaty.565.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177):(1)$7,324,000 from unobligated prior year balances from Analysis and Operations from the Office of Intelligence and Analysis;(2)$7,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Automation Modernization;(3)$21,856,000 from unobligated prior year balances from U.S. Customs and Border Protection, Border Security, Fencing, Infrastructure, and Technology;(4)$12,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Air and Marine Operations;(5)$4,500,000 from unobligated prior year balances from U.S. Customs and Border Protection, Construction and Facilities Management; and(6)$13,758,918 from Federal Emergency Management Agency, National Predisaster Mitigation Fund account 70 × 0716;(7)$5,800,000 from Public Law 112–74 under the heading Coast Guard, Acquisition, Construction, and Improvements;(8)$16,445,000 from Public Law 113–76 under the heading Coast Guard, Acquisition, Construction, and Improvements;(9)$28,000,000 from Public Law 114–4 under the heading Transportation Security Administration, Aviation Security;(10)$5,000,000 from unobligated prior year balances from Transportation Security Administration, Surface Transportation;(11)$393,000 from Public Law 113–6 under the heading Science and Technology, Research, Development, Acquisition, and Operations;(12)$8,500,000 from Public Law 113–76 under the heading Science and Technology, Research, Development, Acquisition, and Operations; and(13)$1,107,000 from Public Law 114–4 under the heading Science and Technology, Research, Development, Acquisition, and Operations.566.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, (added by section 638 of Public Law 102–393), $175,000,000 shall be rescinded.Visa Waiver Program Country Designation for Poland567.Notwithstanding any provision of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the Secretary of Homeland Security may designate Poland as a program country under the visa waiver program established by that section.This Act may be cited as the Department of Homeland Security Appropriations Act, 2016.June 18, 2015Read twice and placed on the calendar